Citation Nr: 9910172	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for residuals of a right inguinal hernia repair. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from October 1943 to 
April 1946. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision by the Phoenix, 
Arizona, Regional Office of the Department of Veterans 
Affairs.  The claims file was subsequently transferred to the 
St. Louis, Missouri, Regional Office (RO).  This case was 
previously before the Board and was remanded in December 
1997.  


FINDING OF FACT

The veteran's service-connected residuals of a right inguinal 
hernia repair are manifested by complaints of pain but no 
clinical evidence of a recurrent inguinal hernia. 


CONCLUSION OF LAW

The criteria for entitlement to an increased (compensable) 
disability evaluation for service-connected residuals of a 
right inguinal hernia repair have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 7338 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Service medical records document a right inguinal hernia with 
related surgery during service.  The veteran underwent 
another surgical repair in 1960, and service connection was 
established for a right inguinal hernia by rating decision in 
March 1961.  A noncompensable rating was assigned and has 
remained in effect since that time.  

The veteran's disability is rated under the provisions of 
Diagnostic Code 7338 which provides for a 0 percent rating 
for an inguinal hernia when small, reducible, or without true 
hernia protrusion.  A 0 percent rating is also for 
application where the inguinal hernia is not operated, but 
remediable.  A 10 percent rating is for application for 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  

After reviewing the evidence of record, the Board is unable 
to find a basis for assignment of a compensable rating.  
There is simply no medical evidence showing that the veteran 
currently suffers from an inguinal hernia.  Although VA 
examination in May 1995 documented complaints of pain in the 
right lower quadrant of the abdomen near the right inguinal 
area where surgical incisions were noted, there was no 
evidence of a recurrent hernia.  Moreover, special VA 
examination in February 1998 revealed no current right 
inguinal hernia.  There was no clinical evidence of 
adhesions.  Three scars in the right inguinal area were noted 
and reported to be "presently not painful."  

The Board acknowledges the veteran's statements and 
testimony, including his testimony to the effect that he 
believes the hernia has recurred.  However, the examiner who 
saw the veteran in February 1998 found no clinical evidence 
of a current right inguinal hernia.  This reported finding by 
a trained medical care provider made during an examination 
for the specific purpose of ascertaining whether there was 
right inguinal hernia present should be afforded great 
weight.  

In sum, the applicable Diagnostic Code provides for a 10 
percent rating for a recurrent hernia, but there is no 
medical evidence of a recurrent hernia to allow for 
assignment of a 10 percent rating.  With regard to the 
veteran's complaints, the Board stresses at this point that 
the only issue before the Board is entitlement to an 
increased rating for residuals of a right inguinal hernia 
repair.  In its prior decision of December 1997, the Board 
addressed a claim of entitlement to an increased rating for 
service-connected removal of the right testicle and 
determined that the preponderance of the evidence was against 
assignment of an evaluation in excess of 10 percent.  To the 
extent any of the veteran's complaints are attributable to 
the removal of the right testicle, they are not pertinent to 
the right inguinal hernia issue presently being considered by 
the Board. 

The Board also observes that the disability picture presented 
in this case is not so exceptional so as to warrant referral 
for extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b).

Finally, in reaching this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise permit a favorable 
determination.  The Board understands the veteran's 
contentions, but the preponderance of the evidence is against 
entitlement to a compensable rating for residuals of a right 
inguinal hernia repair at this time.  The veteran may always 
advance a new increased rating claim should the severity of 
this disability increase in the future.



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

